UDALL, Chief Justice.
By motion for rehearing the apellants, though not now questioning the original opinion, call our attention to the fact that we failed to express the views of the court on one of the issues raised by the appeal, i. e., whether, under the Act, naturopaths in their practice may use nutritional food substances without running afoul of the law defining naturopathy. It is asserted that one of their members now faces a felony charge for advising a patient to use apple juice.
As a supplement to the original opinion and to resolve, if possible, such difficulties, we now hold, as a matter of common sense, that members of the naturopathic profession in their practice of the healing art are not barred, by the definition appearing in section 67-1205, A.C.A.1939, from prescribing for their patients foods commonly *38used for nutritional purposes, as distinguished from drugs.
STANFORD, PHELPS and DE CONCINI, JJ., concurring.